STUMBO, Justice,
concurring in part and dissenting in part.
While I agree that a writ of prohibition is not warranted at this time, in my opinion, we should have ordered that the notes of the officer be made a part of the record below, though sealed so as to preserve the confidentiality of the officer’s mental impressions. Without the notes, it will be difficult, if not impossible, to review this issue further on appeal. The notes, while ordered preserved by the trial court, cannot be reviewed by this Court or any other appellate court, otherwise. The majority recognizes the issue can indeed be addressed on appeal in the event the Appellant is convicted, but without placing the notes into the record, appellate review is impossible.
LAMBERT, C.J., and STEPHENS, J., join.